Citation Nr: 1229509	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  09-26 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability. 

2. Entitlement to a total disability rating based on individual unemployability(TDIU). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H.J. Baucom



INTRODUCTION

The Veteran had active service from October 1977 to June 1982. 

These matters come before the Board of Veterans' Appeals (Board) from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office(RO) in Waco, Texas which denied service connection for a right knee disability. 

In a December 2010 decision the Board remanded the issue of service connection for a right knee disability for further development which has not been completed, as discussed below.  The Board also noted the separate issue of individual unemployability had been raised by the record, which was deferred pending the development of the claim for service connection for a right knee disability. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is required in order to comply with the VA's duty to assist. 

The December 2010 Board remand instructions included scheduling a VA examination where the examiner would provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left knee disability caused or aggravated any current right knee disability.  The March 2011 VA examination and addendum failed to address this specific question.  Instead the VA examiner merely stated "unable to find documentation of a right knee condition during military service.  His current right knee condition is not due to his service connected left knee condition."  Despite the specific Board remand instructions asking the examiner for an opinion, with supporting rationale, as to whether the left knee caused or aggravated the right knee, no opinion was provided.  It does not appear that the VA examiner considered the April 2008 VA examination report addendum and the October 1998 letter from Dr. SM either, as instructed by the remand instructions.   

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Failure of the Board to ensure compliance is error as a matter of law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Further remand is therefore required. 

As noted in the December 2010 Board remand, the issue of entitlement to TDIU is inextricably intertwined with the issue of entitlement to service connection for a right knee disability.  Therefore the TDIU claim must again be deferred pending the outcome of the service connection for a right knee disability claim.  See Holland v. Brown, 6 Veteran. App. 443 (1994). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of the current right knee disability.  The claim folder, including a copy of this remand, must be made available to and reviewed by the examiner.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA must be printed and associated with the paper claims folder so they can be available for review.  

The examiner is to provide opinions: 

a) as to whether it is at least as likely as not (a 50 percent or greater probability) that any current right knee disability is related to service, based on all of the pertinent evidence in the claim file; and 

(b) as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service connected left knee disability caused or aggravated any current right knee disability. 

The examiner shall specifically address the April 2008 VA examination report addendum and the October 1998 letter from Dr. SM, in the opinions provided. 

A complete rationale must be provided for all opinions. 

2.  Adjudicate the claim for service connection for a right knee disability.

3.  Schedule an examination with an appropriate medical professional who is to provide an opinion as to whether the Veteran's service-connected disabilities alone, without consideration of the Veteran's nonservice-connected disabilities and age, render him unable to secure or follow a substantially gainful occupation, taking into account his education and employment background. 

The claim folder must be made available to the examiner for review in conjunction with the examination. The examiner must provide a detailed rationale for all opinions. 

4. Then, adjudicate the TDIU claim.  

5.  If either of the benefits sought remain denied, issue the Veteran and his representative a supplemental statement of the case and allow for a reasonable response period. 


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



